*335ORDER
PER CURIAM.
Appellants, Gustaras A. and Halina T. Buder and The G.A. Buder III Trust, (“appellants”), appeal from the judgment of the Circuit Court of Jefferson County finding them liable for breach of contract. Appellants were found liable to respondents, James Cochran and Ladera, LLC, in the amount of $803,189.24. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find no error of law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).